Citation Nr: 1746007	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-23 196	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

 1. Entitlement to service connection for Hepatitis C.
 
 2. Entitlement to service connection for diabetes mellitus, type II.
 
 3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the appeal presently sits with the RO in Indianapolis, Indiana.

The Veteran initially requested a hearing before a Veterans Law Judge to be held via live videoconference.  March 2013, the Veteran submitted a new VA Form 9 (Appeal to the Board of Veterans' Appeals) in which he stated that he wished to withdraw his hearing request, in favor of a hearing before a Decision Review Officer (DRO).  A DRO hearing was subsequently held in September 2014, and a transcript of that hearing is of record.  To date, the Veteran has not indicated a renewed desire for a hearing before a Veterans Law Judge, and the Board considers that request to be withdrawn.  


FINDINGS OF FACT

1. The Veteran's Hepatitis C is more likely than not related to his in-service and post-service intravenous and intranasal drug use; it is less likely than not related to any in-service sharing of razors or sexual activity.

2. The Veteran was not exposed to herbicides, to include Agent Orange, during active service.

3. The Veteran's diabetes mellitus, type II, did not manifest during or within one year of separation from active service, and is not related to service.   

4. The Veteran's hypertension did not manifest during or within one year of separation from active service, and is not related to service.  .


CONCLUSIONS OF LAW

1. The criteria for service connection of Hepatitis C have not been met. 38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2016).  

2. The criteria for service connection of diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2016).  

3. The criteria for service connection of hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in October 2008.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's private treatment records, service treatment records, VA examination reports, Decision Review Officer (DRO) hearing testimony, formal findings of the Joint Service Records Research Center (JSRRC), Various VA memorandum and findings regarding herbicide use outside of the Republic of Vietnam, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  

The Board observes that the Veteran has not been afforded a VA examination in connection with his diabetes mellitus, type II, and hypertension claims.  VA's duty to assist only requires it to provide a medical examination or obtain a medical opinion when the record does not contain sufficient evidence to decide the claim, but does contain (A) evidence of  a current disability; (B) establishes that the Veteran suffered and event, injury or disease in service; and (C) indicates that the claimed disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The duty to provide a medical examination is limited to situations that meet the above criteria.  Robinson v. Peake, 21 Vet. app. 545.553 (2008).  As is discussed in more detail below, the Board finds that the Veteran did not suffer an in-service incident, illness or injury, to include exposure to herbicides.  As such, the duty to provide an examination in connection with those claims has not been triggered in this matter.  

Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection 

The Veteran seeks service connection for Hepatitis C, diabetes mellitus, type II, and hypertension.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Further, if a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as diabetes mellitus, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).  If a disability, such a hypertension, is not eligible for presumptive service connection based on herbicide exposure, that does not preclude direct service connection secondary to that exposure, provided the evidence supports such a claim.  

After careful review of the evidence of record, the Board finds that service connection should be denied for all three claimed disabilities.  

At the outset, the Board acknowledges that the Veteran has a present diagnosis of Hepatitis C, diabetes mellitus, type II, and hypertension.

Hypertension and Diabetes Mellitus

However, as an initial matter, neither diabetes or hypertension was shown during active service or within one year of separation from active service.  Moreover, these disabilities were not noted in the Veteran's November 1974 separation examination report, nor are they mentioned in any of his service treatment records.  For his part, the Veteran testified in his DRO hearing that his diabetes mellitus was not diagnosed until approximately 1998, approximately 24 years after separation.  

The Veteran has testified that his hypertension was diagnosed sometime in the 1970's, shortly after separation, but the Board finds this testimony to be of limited value, as there is no medical evidence in the record of an actual diagnosis of hypertension until November 2003.  In fact, a May 1992 treatment admission report noted that the Veteran took medication for elevated blood pressure, but explicitly ruled out a diagnosis of hypertension at that time.  Essentially, there is no medical evidence of such a diagnosis within one year of separation from service, and the Veteran, as a lay person, is not competent to provide such a diagnosis prior to the confirmed diagnosis in 2003, particularly in light of the medical evidence to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

In sum, the Board finds that presumptive service connection should not be granted for either hypertension or diabetes mellitus, type II.

In the alternative, the Veteran has asserted that both his hypertension and diabetes mellitus were caused by exposure to herbicides, particularly to Agent Orange, during active service.  Here, the Board observes that the record does not support, nor does the Veteran allege, that he ever served in the Republic of Vietnam.  Rather, he has testified that while stationed in Okinawa, Japan, he worked in a warehouse, where he was required to receive materials from Navy ships coming from overseas, particularly from Vietnam, and place the materials in storage.  He has testified that the materials received from the Navy ships were not washed, were covered with herbicides, and that he was not provided any protection such as gloves or a respirator while working with those supplies in Okinawa.  

The Board finds that the evidence of record does not support the Veteran's assertions that he was exposed to herbicides while stationed in Okinawa.  In September 2016, the Regional Office issued a formal finding in which it determined that the evidence of record is insufficient to verify herbicide exposure in Okinawa, Japan.  That formal finding relied upon correspondence from the Joint Service Records Research Center (JSRRC) which stated that there is no Department of Defense or other evidence available to support claims based on the method of exposure alleged by the Veteran.  The JSRRC also provided the Compensation and Pension Service with a document for inclusion in the Veteran's claim folder, titled, "Joint Service Records Research Center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era."  That document explicitly explains that there is no evidence available to support a claim of herbicide exposure aboard a Navy or Coast Guard ship during the Vietnam era.  The Board finds this document particularly persuasive as the Veteran has testified that he was exposed to herbicides exclusively from supplies taken from Navy ships.

The Board has searched the claims file and found no evidence to contradict the formal findings of the RO or the JSRRC.  In short, absent evidence that the Veteran was ever stationed in the Republic of Vietnam, or some other evidence beyond his lay assertions that he was ever exposed to herbicides during active service, the Board must conclude that the Veteran was not exposed to herbicides, to include Agent Orange.

Because the Board has concluded that the Veteran was not exposed to herbicides, it must deny the claims of service connection for both diabetes mellitus, type II, and hypertension, as they fail the second criteria of service connection, namely, and in-service incident, injury, or illness to which the present disabilities may be etiologically linked.  

Hepatitis C

Regarding the Veteran's Hepatitis C claim, the Veteran has testified that he believes he contracted Hepatitis C while imprisoned in Japan between 1973 and 1974.  Particularly, he attributes his diagnosis to unsanitary living conditions, shared razors.  He also asserts that his Hepatitis C may have been the result of unprotected sexual conduct during active service.  

The Veteran was afforded a VA examination in December 2016, to assess the possible etiology of his Hepatitis C.  During that examination, the examiner took a detailed history from the Veteran.  At that time, the Veteran reported having normal liver function tests until 2003, at which time he was diagnosed with Hepatitis C.  the examiner noted a history of risk factors, including intravenous (IV) drug abuse, unprotected sex, and possible history of sharing shaving razors while incarcerated (the Veteran stated that it was a long time ago, and it is possible that he may have shared a razor with another service man).  He also reported unsanitary conditions while incarcerated with 12 other Americans in a small cell.

The examiner noted two occasions in the Veteran's service treatment records in 1971 and 1973 where the Veteran was treated for sexually transmitted diseases.  The Board has reviewed the Veteran's service treatment records and confirmed that the Veteran was treated for a sexually transmitted disease in March 1971 and June 1973.   

The Veteran also recounted to the examiner his history of IV drug use.  Particularly, the Veteran stated that he started using IV heroin around 1972, while stationed in Okinawa, Japan.  He also described a history of intranasal cocaine use and a history of IV cocaine use.  The Veteran stated that his cocaine use did not start until after separation from the military in 1974.  The Veteran stated that he stopped using heroin around the year 2000, and used cocaine until approximately 2003.  Although the Veteran's service treatment records do not explicitly document a use of heroin or cocaine, as discussed above, the Veteran was convicted in Japan of heroin possession in 1973.  The record also include 1980 and 1986 private treatment records for drug abuse, which document the existence of multiple healed track marks on his upper extremities.  A November 1993 rating decision denied service connection for drug addiction.  The rating decision also confirms the Veteran's testimony that his IV drug use began in approximately 1972.

The VA examiner issued an opinion in January 2017 which stated that the Veteran's Hepatitis C is less likely caused by the in-service sharing of razors or sexual activity.  Specifically, Hepatitis C virus is transmitted primarily through large or
repeated percutaneous (i.e., passage through the skin) exposures to
infectious blood. This form of transmission typically happens through IV drug
use (currently the most common vector for transmission of the hepatitis C
virus in the United States.) Other percutaneous high risk factors would
include blood transfusion, organ transplantation, or needlestick injury.  Percutaneous exposure is considered the most efficient and likely mechanism to transmission of the disease.  While sharing of razors or high-risk sexual activity such as unprotected sex can transmit Hepatitis C, it was less likely that this was the etiological origins of the Veteran's present disability, as those vectors for transmission are less likely or less efficient than the above mentioned vectors such as IV drug use.  Thus, it was less likely that the Veteran's diagnosis was incurred by sharing of razors or sexual activity, and at least as likely as not that the Veteran's Hepatitis C was caused by his long history of drug abuse.  

The Board finds this opinion to be particularly persuasive in that it was rendered by a medical professional in contemplation of all evidence of record, and cited to known medical principles and medical treatise evidence.  The Board does acknowledge the Veteran's assertions that his sharing of razors or sexual activity may be the cause of his Hepatitis C, but the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his Hepatitis C, especially in light of the VA physician's conclusions to the contrary.  See Jandreau, 492 F.3d at 1376-77.

In this case, the evidence of record is far more probative of an etiological link between the Veteran's Hepatitis C and his long history of intravenous and intranasal drug use.  While the record does confirm that his drug use first manifested in 1972, for claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs. 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2016).  As such, any disability secondary to in-service drug abuse must be denied.  

In sum, the Board finds that the Veteran was not exposed to herbicides during active service, and his hypertension and diabetes mellitus, type II, did not have onset during or within one year of separation for active service.  His Hepatitis C is more likely than not related to his long documented history of IV drug abuse, and less likely related to any other incident of service, to include sexual activity or the sharing of razors with other service members.  As such, the claims of service connection for Hepatitis C, diabetes mellitus, type II, and hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection of Hepatitis C is denied.

Service connection of diabetes mellitus, type II, is denied.

Service connection of hypertension is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


